Citation Nr: 0805265	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-34 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel




INTRODUCTION

The veteran served in the United States Army from December 3, 
1973 to September  17, 1974, when he was honorably 
discharged.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO).  The veteran perfected his 
appeal by filing a substantive appeal in October 2005.   

Issue not on appeal

A November 2005 RO decision did not reopen the veteran's 
previously denied claim of entitlement to service connection 
for depression.  The veteran did not appeal the November 2005 
RO decision and thus that issue is not in appellate status. 


FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

2.  The record on appeal does not include credible supporting 
evidence verifying the occurrence of the veteran's claimed 
in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  In essence, 
he contends that he has PTSD which is due to various 
stressful incidents in service.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  

The Board observes that letters were sent to the veteran in 
April 2003 and January 2005 which were specifically intended 
to address the requirements of the VCAA.  The January 2005 
letter from the RO specifically notified the veteran that to 
support a claim for service connection, the evidence must 
show: "(1) you had an injury in military service, or a 
disease that began in or was made worse during military 
service, or there wan an event in service that caused an 
injury or disease; (2) you have a current physical or mental 
disability shown by medical evidence; (3) there is a 
relationship between your disability and an injury, disease 
or event in military service."  Further, the January 2005 
letter notified that veteran that his "claim for PTSD was 
denied because you failed to show a stressor or establish a 
link between PTSD and your military service."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  In the January 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "relevant records from any Federal 
agency.  This may include records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  This letter also advised the veteran that 
VA would provide a medical examination for him, or get a 
medical opinion, if we determine it is necessary to decide 
his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The January 2005 letter notified the veteran that if the 
evidence is not in your possession, "you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  It is your responsibility 
to make sure we receive all requested records that are not in 
the possession of a Federal department or agency." 

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  The 
January 2005 letter instructed the veteran that "if there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R.       § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran has not received Dingess notice.    However, in 
this case element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed PTSD.  In other 
words, any lack of advisement as to those two elements is 
meaningless, because disability ratings and effective dates 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on element (3), a 
connection between the claimed disability and the veteran's 
military service.  As was explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.

Because the Board is denying the veteran's claim, elements 
(4) and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service records as well as post-service medical 
records.  The veteran and his representative have not 
identified any outstanding evidence.  

As will be discussed below, the record is lacking credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and the veteran's claim is being denied on 
that basis.  As has been discussed above, the veteran has 
been amply informed as to what is required of him in this 
respect, in particular in the January 2005 letter.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran engaged the services of a 
representative and was provided with ample opportunity to 
submit evidence and argument in support of his claim.  The 
veteran declined a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Additionally, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Action Ribbon, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.          See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Analysis 

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).

Concerning element (1), current medical diagnosis, the Board 
notes that the veteran has been diagnosed with PTSD several 
times, among other psychiatric diagnoses.  In a March 1999 VA 
psychological assessment report, the examiner found that the 
veteran "appears to clearly suffer from some PTSD . . . ."  
Other diagnoses include VA outpatient reports from March 1999 
and September 1999.  Hickson element (1) is arguably 
satisfied.  

Concerning element (3), medical nexus, there is of record a 
March 1999 opinion that states that the veteran's PTSD is 
"probably of military origins."  Element (3), medical 
nexus, is also arguably met.  

The crux of the veteran's claim centers on his alleged in-
service stressors, Hickson element (2).  

Although the veteran served during the Vietnam era, the 
official records indicate that he did not serve in Vietnam.  
The veteran served in Korea two decades after the end of the 
Korean Conflict.  Notwithstanding this, he has alleged a 
variety of stressors, including participating in 
"firefights" and other incidents involving gunfire and 
exploding bombs.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  For 
reasons discussed immediately below, the Board finds the 
veteran's reports are utterly lacking in credibility and 
cannot be verified.

In his October 2003 stressor statement, the veteran stated as 
follows:

My stressor was during 1972/1973, I believe was in Korea 
on the DMZ, however, we were never told where we were.  
It could have been V.N., but I personally believe I was 
in Cambodia.  During this time, I have been in several 
firefights . . . The U.S. was also dropping bombs via 
Hueys of which they would land within several hundred 
yards of our position [sic].

This statement is unbelievable on its face.  Official 
records, in particular his DD Form 214, indicate that the 
veteran entered military service in December 1973 (not 
December 1972 as he stated in his initial claim of 
entitlement to service connection [VA Form 21-526]  in March 
1994).  According to the veteran's personnel records, it 
appears that the veteran was not stationed in Korea until May 
1974.  Thus, as to time, his various tales of combat in 1972-
3 are patently untrue. As to place, there is not a scintilla 
of evidence that the veteran was ever in Vietnam, much less 
Cambodia.  

With respect to the veteran's stories of firefights in Korea, 
there is similarly no objective support.  Any such clashes 
with armed forces of North Korea would have been a well-
documented international incident, and indeed would be 
considered to have been an act of war.  The veteran has 
pointed to no documentation of such.

The Board additionally observes that it appears that he made 
no mention of those claimed stressors prior to filing his 
claim for PTSD in October 2002.  Indeed, he underwent 
examinations in December 1992 and March 1999 and he made no 
mention of the incidents to which he now ascribes his PTSD.   
It is curious, to say the least, that the veteran could 
participate in horrifying and dramatic situations in service, 
which he now claims to be a watershed event in his life which 
caused mental illness, yet he cannot recall any particulars, 
including such basis as the dates and even what country he 
was in.  The Board finds that the veteran's reports of in-
service stressors are lacking in credibility.

Based on the above discussion, the Board finds that the 
veteran did not engage in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b).  The veteran's service 
personnel records do not establish that the veteran served in 
combat.  Aside from training in the United States, the 
veteran served in Korea for four months in 1974.  He did not 
receive any combat-related medals.  Accordingly, with no 
evidence of combat status, in order for PTSD to be granted 
the veteran's claimed stressors must be corroborated.

The RO determined that the veteran's purported stressors were 
so vaguely reported that corroboration would be an 
impossibility.  The Board agrees.  The veteran's claimed 
stressors are extremely vaguely reported and do not include 
specifics such as dates or places, i.e. twice "nearly" 
shooting Sergeant B., "almost" driving off a mountain, 
escaping death by hiding in a temple.  The Board notes that 
the veteran has had ample opportunity to provide specifics, 
and he has not done so.  Therefore, the veteran's claim fails 
to meet element (2) and fails on that basis.  

In summary, the veteran's statements concerning alleged in-
service stressors are lacking in credibility and probative 
value.  In any event, the veteran's reports of stressors are 
unable to be verified and thus cannot serve as a basis for 
service connection for PTSD.  For the reasons and bases 
expressed above, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


